DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.

Response to Amendment
	In view of the amendment to Claim 1, the previously set forth 35 U.S.C. §112 rejections directed to the claims are withdrawn.
	In view of the amendments to Claim 1, the previous prior art rejections directed to the claims withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2005/0207687 (Fujita) in view of Japanese Patent Application Publication No. JP-2007277639 (Ibuki) and Japanese Patent Application Publication No. JP 2015-094015 (Matsuzawa).
In regards to Claim 1, Fujita teaches a rolling bearing, in which an inner ring 1 as a rotational ring and outer ring 2 as a fixed ring, with rolling element 3 and cage 4 (¶264, Fig. 2) – corresponding to a rolling-sliding member being an outer ring of a rolling bearing, the rolling bearing further including an inner ring, a plurality of rolling bodies and a holding device which holds the plurality of rolling bodies so that the plurality of rolling bodies are arranged at intervals in a circumferential direction.  Additionally, Fujita teaches that in one embodiment, seal members 56 are mounted between the outer ring and inner ring at positions on both sides of the cage (¶390) – corresponding to sealing members that seal a space between the outer ring and inner ring and that seal a raceway of the rolling bearing.  However, Fujita does not explicitly teach that the rolling-sliding member has a composition and C/N ratio as claimed, nor the lack of a Cr-deficient layer.
Ibuki teaches a rolling-sliding member with the compositional limitations as claimed, but is silent regarding and does not explicitly teach that there is no Cr-deficient layer existing in a surface layer part having a depth of at least 40 nm from a surface of the rolling-sliding member.  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the steel bearing material of Ibuki within the outer and inner rings of Fujita.  One skilled in the art would have been motivated by the desire and expectation of a high hardness and corrosion resistance, as taught by Ibuki, within the inner and outer rings of the bearing of Fujita to improve the mechanical properties of the bearing of Fujita.

It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the method of grinding or polishing the surface after heat treatment, as taught by Matsuzawa, of the surface rolling-sliding member of Ibuki.  One skilled in the art would have been motivated by the desire and expectation of a higher corrosion resistance, as taught by Matsuzawa, of the rolling-sliding member of Ibuki, to improve the mechanical properties of the rolling-sliding member of Ibuki.  Therefore, the post-heat treatment grinding or polishing of Matsuzawa would remove a Cr-deficient layer in a surface layer part having a depth of at least 40 nm from a surface of the rolling-sliding member, as Matsuzawa teaches in an exemplary embodiment that the polishing allowance is preferably 1mm or less – corresponding to a rolling-sliding member wherein no Cr-deficient layer exists in a surface layer part having a depth of at least 40 nm from a surface of the rolling-sliding member.  One of ordinary skill in the art would have been motivated to optimize the grinding of the member to areas that would be particularly susceptible to corrosion as opposed to those that are not, via the grinding and material removal process of Matsuzawa, in order to improve mechanical properties and optimize time and cost.  It is well-settled that determination of optimum values of cause In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  One of ordinary skill in the art, given the fact that Fujita teaches that seal members are mounted between the outer and inner rings, that the interior surfaces of the member would be sealed from the external environment, and not as susceptible as corrosion as those of the outside circumferential and side regions.  Therefore, one of ordinary skill in the art would have found it obvious to have limited the grinding to necessary regions in order to optimize both cost/processing time and mechanical properties, to have arrived at a lack of a Cr-deficient layer existing on the outer circumferential surface and side surfaces of the outer ring of the rolling bearing, but the existence of a Cr-deficient layer on the inner surface of the outer ring, given that the material and process of the member of the prior art is substantially identical to that of the instant application, wherein no Cr-deficient layer exists in a region to a depth of at least 40 nm from the outer circumferential surface and the side surfaces of the rolling-sliding member (instant Claim 1).
The bearing of Fujita in view of Ibuki and Matsuzawa, being substantially similar in composition and structure to that as claimed in the instant application, as well as being the same type of component as a bearing, would be functionally capable of being used in slide doors, and thus meets the intended use limitation of the rolling bearing being used in a slide door.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that none of Fujita, Ibuki and Matsuzawa describe or suggest that no Cr-deficient layer exists on only an outer circumferential surface and side surfaces of the outer 
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art rejections set forth above, and as necessitated by the claim amendments, the rejections relying on the aforementioned rationales are withdrawn.  Therefore, Applicant’s arguments are rendered moot.

Applicant further argues that even if one were to have utilized polishing as in Matsuzawa, one would not have been led to have not polished the inner surface of an outer ring such that a Cr-deficient layer is present therein, as there is simply no teaching or suggestion in any of the references to have treated the outer and side surfaces differently from the inner surface (Page 7), and that one could not have been led to have optimized the ring as claimed (Page 7).
In regards to Applicant’s argument, Examiner notes that as set forth in the rejection above relying on Fujita, Ibuki, and Matsuzawa, a clear rationale of corrosion protection is provided by Matsuzawa; in combination with the teachings that sealing members are used between the inner and outer rings, one of ordinary skill in the art would have understood the bearing to be sealed and the interior protected from exterior environmental stresses such as corrosion.  Therefore, one of ordinary skill in the art would have found it obvious to have treated and grinded the exterior of the bearing member after heat treatment, as taught by Matsuzawa, to have arrived at the instant invention s claimed.  Furthermore, in regards to Applicant’s arguments, Examiner notes that arguments of counsel and discussions of caselaw, standing 
Therefore, Applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784